Filed 12/23/20 Marriage of Murr and Ingels CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----




 In re the Marriage of DAVID FRANKLIN MURR                                                     C087789
 and JESSICA CHRISTINE INGELS.

 DAVID FRANKLIN MURR,                                                                   (Super. Ct. No.
                                                                                      SCSCCVFL3000944)
                    Respondent,

           v.

 JESSICA CHRISTINE INGELS,

                    Appellant.




         In this contentious and protracted child custody dispute, Jessica Ingels (mother)
challenges the Superior Court of California, County of Siskiyou’s (superior court) child
custody order awarding David Murr (father) sole legal and physical custody of their
daughter. Mother also asserts the superior court failed to comply with provisions of the




                                                             1
Uniform Child Custody Jurisdiction and Enforcement Act1 (the Act) and thus erred by
denying her motion for change of venue to the Superior Court of Washington, County of
Spokane (Spokane court). Amicus curiae the Family Violence Appellate Project, joined
by several individuals and entities, also filed a brief in support of mother’s arguments.
Finding no merit in the contentions, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
        Mother and father separated on June 1, 2012, after being married for more than
five years. Their daughter, whose custody is at issue in this case, was born in November
2010.
        On October 16, 2012, the superior court issued a criminal protective order in favor
of mother against father for a period of three years. The expiration date of the criminal
protective order was later extended to January 14, 2018.
        On May 8, 2013, father filed a request for order in the superior court seeking joint
legal and physical custody of daughter. Mother counter-proposed she be awarded sole
legal and physical custody. Mother alleged, among other things, that father had
perpetrated domestic violence against her and had subjected daughter to abuse as well.
The superior court awarded mother sole legal and physical custody and ordered
supervised visits with father pending an evidentiary hearing on the domestic violence
allegations. The evidentiary hearing was held on September 9, 2013.
        On October 23, 2013, the superior court ruled on the submitted issue of custody
and visitation. The court explained a primary issue was whether father had perpetrated
domestic violence against mother such that the presumption against father being awarded
sole or joint legal and/or physical custody, as provided in section 3044, subdivision (a),
would apply. The court took judicial notice of three court files involving two petitions



1     Family Code section 3400 et seq. All further section references are to the Family
Code unless otherwise stated.

                                              2
for restraining orders filed by mother against father and a criminal complaint filed against
father for violating the 2013 temporary restraining order in favor of mother when he was
found outside mother’s home. Father pled guilty to violating the restraining order; he
was placed on probation. The court explained that “[i]ssuance of a temporary restraining
order does not constitute a finding of domestic violence and the court did not make a
finding that domestic violence [had] occurred in any of the cases noted above.”
       The superior court found the evidence presented at the hearing was insufficient to
make a finding that domestic violence had occurred. Thus, the court found the
section 3044, subdivision (a), presumption did not apply and, even if the presumption did
apply, father submitted sufficient evidence to overcome the presumption under
section 3044, subdivision (b). The superior court awarded mother and father joint legal
and physical custody of daughter; daughter’s primary residence would be with mother
and daughter would spend every other weekend with father pending further mediation.
       On July 1, 2015, father filed a request to modify the existing custody and visitation
order to award him sole legal and physical custody of daughter because mother had been
precluding daughter from seeing him. Father filed a proof of service showing service
was made on mother’s attorney of record.2 The hearing was scheduled for July 22, 2015,
but then continued to August 12, 2015. Prior to the August hearing, mother substituted
out her attorney with notification that she would be self-represented. Mother did not
attend the August hearing; during that hearing, the superior court found there was proof
of valid service prior to the substitution. The court continued the hearing two more times
to September 30, 2015. In the interim, the court continued “the current orders from



2       The attorney served with father’s petition signed a declaration on September 29,
2015, stating, among other things, father’s custody modification request was not properly
served on him, he had substituted out of the case, and he had transferred the file to his
client. He declared he notified mother that a hearing had been scheduled for July 22,
2015, and service was defective.

                                             3
March 11, 2015[,] in effect pending further orders.” The record does not include a copy
of the March 11, 2015, orders.
       On September 30, 2015, mother and father appeared for the hearing regarding
father’s custody modification request. “The court had [the] parties sworn and then
excused for interim visitation, given statements that both were willing to talk with the
child custody counselor. When they returned to court, the child custody recommending
counselor indicated they had a disagreement and stated the mother[’s] and father’s
proposal[s] for ongoing custody and visitation. The mother’s proposal was for no
visitation and no custody. The father indicated a proposal for parenting time that would
coincide with his parenting time for an older child. The court adopted the father’s
proposal as an ‘interim’ only and continued [the] matter further to November 4, 2015,
stating again that the court would consider father’s request for orders to modify custody
and visitation. The court further authorized mother to appear telephonically for the
November 4, 2015[,] hearing.”
       Father appeared at the November 4, 2015, hearing; mother did not. Father advised
the court he had not had visitation with daughter; he received a text message from mother
stating, “she was advised by social services to not let [daughter] be around him and that
she was not coming for any visit.” The superior court “directed the child custody
counselor to contact social services in Shasta County regarding mother’s report and to
inquire if there were any open cases involving [daughter].” The court continued the
hearing to December 2, 2015, and “ordered the parents to each file a declaration
regarding what ha[d] happened regarding visitation since the June 15, 2015[,] orders.”
The record does not include a copy of the June 15, 2015, orders. The superior court
“further stated that it had ongoing jurisdiction to grant father’s request for sole legal and
sole physical custody with no visitation to mother pending further court order.”
       On November 13, 2015, the child custody recommending counselor (custody
counselor) filed a memorandum in the superior court. The custody counselor explained

                                              4
she spoke with social workers at Child Protective Services in Shasta County and Siskiyou
County and reviewed documents generated by their database. The counselor further noted
mother was living with her boyfriend, J., whose two minor children resided with them
some of the time. Five allegations of abuse were detailed, as follows:
       One: On November 22, 2005, “an allegation was made that [mother] had hit
[father’s son] in the stomach with an open hand when his father was not home, leaving a
small bruise on his hip, and told the child not to tell his father. [Mother] admitted only to
slapping [father’s son’s] hand. Disposition: unfounded.”
       Two: On June 16, 2006, someone alleged father’s son was being physically
abused by his mother, D. Child Protective Services learned there was a domestic
violence temporary restraining order protecting D. and restraining mother. “At that time
there were reportedly [five] police reports of [mother] harassing [D.]” and father’s son’s
“doctor’s chart notes showed that [father’s son] reported to his doctor that [mother] had
told him to lie about [D.’s] medical care of him. Disposition of substantial risk and abuse
against [father’s son] by [D.] is unfounded.”
       Three: On September 26, 2012, someone alleged emotional abuse of J.’s two
children by their mother, C., J., and mother. The allegations included, among other
things, that mother had told the children “that if they ‘act up’ she was going to kill them”
and she “would spray [C.] with pepper spray when [C.] comes to pick them up.” C. said
she had a criminal protective order in place restraining mother. C. and mother had
previously gotten into an altercation. “The disposition was inconclusive. It appeared to
the social worker that ‘there are major problems in both households.’ The social worker
noted feeling that ‘[mother] is probably a major source of the problems based on her past
referral history.’ ”
       Four: On March 13, 2013, C. alleged general neglect of her children by J. C. also
alleged, among other things, that mother had threatened one of the children. Child
Protective Services found substantiation of general neglect of one of the children by J.

                                                5
       Five: On May 12, 2015, mother alleged “physical abuse and general neglect of
[daughter] by [father]. [Daughter], then about [three] years old, was having a visit with
her father in a park that occurred in January 2015. Allegations included the father
bring[ing] other adults to the visit and videotaping and ‘harassing’ the child. There was
reportedly a [criminal protective order] in effect protecting the mother and restraining the
father. He leaves threatening phone call messages. She reportedly does not inform law
enforcement officers when the phone messages are left. Further, it was reported that
when the child was [one] year old, the father intentionally dropped their child down a
flight of stairs and, the father would not change [daughter’s] diapers. It was noted that
the mother reported, ‘[t]he father currently has no visitation with the child[.]’[] This
referral allegation was ‘evaluated out[,]’ and no investigation was conducted, based on
[Child Protective Service’s] internal structured decision making processes. No further
action is planned to take place.”
       The custody counselor reported Child Protective Services had no open cases or
referrals regarding daughter. She further stated mother’s statement to Child Protective
Services that father “ ‘has no visitation with the child’ ” appeared to be a
misrepresentation. The custody counselor explained: “Based on the March 11, 2015[,]
minute order, the court had ordered the father to have unsupervised visitation with
[daughter] every other weekend from 6:00 p.m. on Friday to 6:00 p.m. on Sunday
beginning on Friday, March 13, 2015. For [daughter], the court ordered Joint Legal
Custody and Joint Physical Custody and Primary Residence with the Mother. A review
hearing was set on May 27, 2015, for the court to confirm the father was able to exercise
his visitations.”
       On December 2, 2015, mother filed a declaration generally stating father had
forwarded her mail to himself, she did not believe it was in her daughter’s best interest to
have any further contact with father due to mental and emotional abuse, and daughter was
suffering from post-traumatic stress disorder. She further declared the California Victim

                                              6
Compensation Board had approved to relocate her and her children due to father’s threats
of violence and stalking. She also asserted father did not have a residence or car, he was
unemployed and behind on child support, and had no family support. She wrote: “The
police, counselors, and advocates at the [California Victim Compensation Board] have all
advised me that given the extreme circumstances we are enduring[,] the safest thing to do
for my family is [to] relocate out of the area, keep our address private, do not
communicate with [father] or anyone he knows, and not to communicate with anyone on
the internet that I do not know in person. I have done and will continue to do all these
things.”
       On December 2, 2015, father also filed a declaration, asserting he had been trying
to pick up daughter for visitation since June 15, 2015, but mother had not complied.
Father detailed the various times he attempted to pick up daughter over several months.
       Because the foregoing declarations were filed late on December 2, 2015, the court
continued the hearing to December 9, 2015, giving the parents time to submit additional
declarations. On December 9, 2015, the court continued the hearing to December 18,
2015, per mother’s request to schedule another evidentiary hearing.
       On December 18, 2015, father and the custody counselor were sworn in to testify;
mother failed to appear. The superior court awarded father sole legal and physical
custody of daughter with no visitation to mother pending further court order. The court
explained it “had made earlier findings regarding valid proof of service of [father’s]
request to modify that was filed on July 1, 2015,” and, to the extent mother contested
service, any defect had been waived. The order states: “The mother has lied about
Shasta social services telling her that there should be no contact between [daughter] and
her father. According to [Child Protective Services’s] records in Siskiyou County,
mother had also prompted [father’s] older child . . . to lie about the care he received while
in his mother’s custody, during a custody dispute between [father] and the mother of his
older child. The mother’s conduct in misconstruing information provided to social

                                              7
services agencies in Shasta County and Siskiyou County is concerning, in that she
appears to be the primary source of conflict in custody cases involving [father] and [his
son’s] mother, her boyfriend and the mother of his two children, and the pending custody
proceeding between the parties in the above-entitled matter.
       “The court has attempted to gain compliance with parenting times by using
‘interim’ orders while reminding [the] parties that the pending request was father’s
request for sole legal and sole physical custody and no visitation to mother pending
further court order. The mother has continued to disregard any prior orders [the] court
has made regarding parenting time and has actively undermined [father’s] parental
relationship with their daughter. It was after a contempt proceeding in the fall of 2014,
after failing to comply with court orders[,] that there were further attempts to effectuate
parenting time.[3] The filing on July 1, 2015[,] by [father] for sole legal and sole physical
custody with no visitation to [mother] pending further court order is supported by
[mother’s] blatant efforts to literally cut [father] out of [daughter’s] life. This is most
telling in her statements to the mediator during the court’s recent hearing on November 4,
2015, when she gave her ‘proposal’ that [father] not have any visitation and no custody.[4]
       “While not in a compliant declaration form, the letter memorandum that was
authored by [mother] reveals an individual who is fixated on her own beliefs and
perspectives, without any regard[] for factual findings and determinations that have been
made by this court or in any other legal proceedings. She remembers all ‘perceived’
wrongs that have ever transpired between herself and [father] (during their short
marriage), she consciously distorts conduct and attitudes, she rigidly assert[s] what she



3      The record does not contain any of the 2014 filings or orders.
4     It is unclear whether the superior court was referring to mother’s statements to the
custody counselor on September 30, 2015, given that mother did not appear at the
November 4, 2015, hearing and the record contains no mention of mediation on that date.

                                               8
perceives as her rights and only her rights and excuses any conduct on her behalf. She
exhibits ‘narcissistic’ parental traits, which the court considers.
       “[Father,] on the other hand, has exhibited more ‘child-centered’ parenting traits.
He is successfully co-parenting his [older] son . . . , he exhibits kindness and a sense of
forgiveness towards [mother], he has not maligned her and had repeatedly stated that he
was willing to try and co-parent, he exhibits a more realistic accounting of himself and
others, has hopes for his children, has looked into preschool . . . for [daughter] while he is
at work, and through his actions and words is concerned for [daughter’s] best interest.”
       The court found “the conflict [wa]s being generated by the mother who ha[d]
literally targeted the father with her vindictiveness” and determined there had been a
material change in circumstances since the award of custody in the marital dissolution
judgment because “mother ha[d] actively for almost a year . . . undermined and subverted
any parenting visitation time for the father.” The court “considered that [father] w[ould]
facilitate [mother’s] frequent and continuing contact with the child, and that [mother]
w[ould] do everything to undermine and subvert his parental relationship with
[daughter].”
       The order states: “The court has further considered that [mother] intentionally
frustrates [father’s] custodial access which degrades the [daughter’s] relationship with
him. All support a modification as requested by [father] to sole legal and sole physical
custody. This determination does not require a finding of a custodial parent’s unfitness.
[Citation.] Consideration of the intentional frustration of the parent-child relationship
was affirmed by the California Supreme Court in [two cases] . . . .
       “[¶] . . . [¶]
       “[Father] is found to be an adequate parent, to be bonded with [daughter], and
capable of providing a stable and nurturing home environment that provides for her
health, welfare and safety, and emotional needs. [Daughter] will be safe while under her
father’s custodial care. [Father] has never abused his daughter, in spite of [mother’s]

                                               9
allegations to the contrary that are no[t] supported by any evidence. [Mother] if
continued as the custodial parent, will continue to frustrate and dis-able father’s parental
relationship, will continue to align [daughter] in her favor and against the father. The
court has substantial concern regarding the mother’s emotional and mental state and
stability given her vindictive and unrelenting behaviors, that are not supported by
evidence.”
       Mother and daughter moved to Washington at some point in 2015. It appears
from the record that the move occurred in or after December because, in one of her
declarations, mother declared: “In December of 2015[, father] came to my home and
beat on my doors and windows screaming my name and demanding I let him in.” Father
was searching for daughter between 2015 and 2017; thus, the incident could not have
taken place in Washington.
       On November 16, 2017, mother filed a petition for a protection order in the
Spokane court. The basis for the petition was father’s alleged actions between 1998 and
2017, some but not all of which involved mother. The allegations between December
2015 and November 2017 were that father harassed and threatened mother via voicemail
and Facebook messages sent by him and others, father harassed mother’s family and
friends trying to find her, and father contacted daughter’s school.
       On November 30, 2017, mother and father appeared before the Spokane court
regarding mother’s petition. The judge ruled: “There is an existing criminal no-contact
order and that doesn’t seem to be stopping the issues. There are ways to find a person if
you’re trying to seek them out for legal purposes. Threatening to kill them is not one way
to do that. [¶] Having people search her out, potentially kill her, changing the P.O. box
-- I think the California courts are going to be interested in that because I have a feeling
that the 2015 order of the California courts is going to unravel and is going to roll back.
And it’s probably not going to have this child placed with their father or with her father.
It is rare that I have the sheer volume, sir, of domestically violent behavior. [¶] The

                                              10
volume that is in this file is shocking, and substantiated, and documented. And it is very
well put together. The burden of proof for me today is preponderance of the evidence
and, even if it were clear, cogent, and convincing, I would find that acts of domestic
violence have occurred, and that there needs to be an order put in place not only for
[mother], but also for your minor child. [¶] The Court is taking emergency jurisdiction
over this case until such time as California courts can do what they need to do to address
the issue of the parenting order that was issued in 2015. I don’t know what’s going to
happen there. I don’t know what the evidence is going to show. But what I do know,
based on what I’ve seen here today, is that I’m keeping this child with her mother
pending that California case.”
       Father interjected, stating he had “a certified copy of a court order from the judge
in California [who] knows about the [criminal protective order].” The judge responded:
“You handed me a copy of it. I read it. I see it. I’m thinking that, based on the evidence
-- I’m no thinking. I’m finding, based on the evidence that’s provided here today, that,
that order was likely achieved by fraud and by nefarious means, by changing addresses,
by using your position in the post office to divert [mother’s] mail. California courts are
likely going to find that, too. [¶] That being said, two years later and two years after the
fact, I am not placing your minor child back with you. So this is the State of Washington
taking emergency jurisdiction over the custody of your daughter until such time as the
California courts can address the situation with all the evidence that is now going to be
known with the other party actually participating to see if the result of that hearing will be
very, very different. I don’t know the answer to that question.”
       The Spokane court’s one-year order for protection states father “committed
domestic violence as defined in [Revised Code of Washington] 26.50.010” and is “a
credible threat to the physical safety” of mother and her children, including daughter.
       On January 31, 2018, father filed a request for order to enforce the 2015 custody
order in the superior court. Father also asked the superior court to determine it had

                                             11
continuing jurisdiction following judicial coordination with the Spokane court. On the
same day, father was charged by the State of Washington with violating the protection
order issued in favor of mother. Specifically, for failing to remove and posting pictures
of mother and her then husband on Facebook, and failing to remove and posting that
daughter was missing and had been kidnapped.
       On February 23, 2018, mother filed in the Spokane court a motion for temporary
family law order to approve the parenting plan proposed by her and a petition to change a
parenting plan, residential schedule, or custody order. Mother declared under penalty of
perjury that, among other things, “[father had] achieved orders awarding him sole
custody by default when he misrepresented to the court that [mother] had been served
with his motion[ and t]he minor in this case has only ever lived with [mother] and does
not know [father].” Mother further declared under penalty of perjury in accompanying
documents that, among other things, “[father] has been found to have committed
domestic violence on numerous occasions” and she had been granted sole custody of
daughter in 2012 and 2013 with limited visitation by father.
       On March 13, 2018, mother filed a motion for change of venue in the superior
court, requesting that the superior court confer with the Spokane court regarding
jurisdiction as provided in the Act and venue be changed to Washington. She attached
four exhibits to her request: (1) a transcript of the proceedings in the Spokane court on
November 30, 2017; (2) a petition for order for protection filed in the Spokane court;
(3) an order for protection issued by the Spokane court on November 30, 2017; and
(4) the exhibits presented to the Spokane court on November 30, 2017. Mother wrote:
“Though Siskiyou County has original jurisdiction over this case, I feel the most
appropriate court to take jurisdiction over ongoing custody and visitation issues is the
State of Washington. Anyone with information about [daughter], including school
teachers, friends, coaches, counselors, and others with information about [daughter], all



                                             12
live in the State of Washington. The ends of justice and convenience of witnesses would
be promoted by the change.”
       On April 11, 2018, the superior court held a hearing regarding father’s request to
enforce the 2015 custody and visitation order and mother’s request for change of venue.
Father was present at the hearing; mother was not present but was represented by
counsel. In its order, the superior court wrote: “The court advised that it had conducted a
preliminary [Act] telephone conference with the Honorable T. Chavez, Spokane County
District Court, on Tuesday[,] April 10, 2018. The court further advised that a formal
[Act] conference was scheduled to be conducted on April 24, 2018[,] at 4:00 p.m. [¶]
On a preliminary basis, California has ongoing and exclusive jurisdiction pursuant to the
[Act]. [Mother’s] motion to change venue to State of Washington is denied.” The order
contains no further discussion regarding mother’s motion for change of venue and no
reporter’s transcript was provided. The court continued the hearing on the pending
matters to April 25, 2018, and ordered interim joint legal and physical custody of
daughter (to which father agreed), with mother having primary residence during the then-
current school year pending further orders.
       On April 12, 2018, mother’s counsel filed a declaration in the superior court,
attaching various documents filed by mother in the Spokane court, which purportedly
contained “a detailed parenting plan.” On April 24, 2018, mother’s counsel filed another
declaration in the superior court, attaching mother’s declaration filed in the Spokane
court regarding her request for change of venue filed in that court. In that declaration,
mother declared California to be an inconvenient forum because: (1) daughter had lived
in Washington for over two years, attended school there, received mental and physical
health services and dental care there, and had a strong attachment to the community;
(2) all recent activity relevant to the proceedings had occurred in Washington, including
the issuance of the order for protection and the criminal charges filed against father;
(3) mother was financially unable to travel to California for the proceedings due to

                                              13
unemployment and taking care of two young children; (4) father had the flexibility to
travel to Washington; (5) father had the financial means to pay for representation and
retained an attorney in Washington, whereas mother relied on assistance from the World
Young Women’s Christian Association and other domestic violence programs to help her
participate in court proceedings; (6) the nature and location of all pertinent evidence was
in Washington, such as daughter’s counselor, school and medical records, and individuals
who could provide relevant testimony regarding her best interests; (7) mother’s and
daughter’s safety would be in jeopardy if the case proceeded in California because father
had threatened to kill mother in the past and, “[d]espite multiple reports to police about
these instances, no action was taken until [mother and daughter] were relocated to
Spokane and [mother] made reports to law enforcement in Washington”; and (8) mother
utilized various domestic violence survivor resources in Washington that were
unavailable in Northern California.
       On May 8, 2018, the superior court issued a tentative ruling pending further
hearing on May 30, 2018, following a hearing on April 25, 2018, at which both mother
and father were present and sworn in to testify.5 The court noted mother and father
would have an opportunity to respond to the tentative decision by May 23, 2018, in
advance of the hearing the following week.
       Regarding jurisdiction, the superior court wrote: “As determined pursuant to the
[Act] conference with the Honorable Tami Chavez, Spokane County District Court, the
above-entitled court has exclusive and ongoing jurisdiction regarding custody and
visitation.” The court described the Spokane action as follows: “In this case the
Washington court granted protection orders for mother in relation to father due to
behaviors and actions he took in trying to locate her, including Facebook postings.




5      The record contains no information regarding the April 25, 2018, hearing.

                                             14
Circumstances demonstrate that these behaviors occurred after [mother] had absconded
with the parties’ daughter, and after [father] had sought assistance from law enforcement
to locate [daughter]. The Washington Court’s protective orders are between [mother] and
[father] and allow for peaceful contact for visitation, and parties minor daughter . . . was
deleted by order of the Washington Court.”
       The superior court took judicial notice of its court files pertaining to prior
proceedings involving temporary restraining orders against father and dissolution of the
couple’s marriage. The court noted there were no findings of domestic violence in its
foregoing files.
       The court stated: “The facts in this case demonstrate the mother has intentionally
frustrated the parent-child relationship between [daughter] and her father, and focused her
efforts at degrading the relationship between [daughter] and her father. [Mother’s]
psychological functioning has to be considered when her mental health is impacting
parenting. [Mother] has exhibited symptoms indicating a personality disorder throughout
the proceedings in this case. She is inflexible, boastful and conceited of her own
strengths, consciously distorts conduct and attitude, rigidly asserts her rights and easily
excuses herself, exhibits paranoia and is maladaptive. She has exhibited these traits over
years.” As to father, the court stated: “There has been no showing that the father is an
unfit parent. He has been exercising shared physical custody of his older son . . . for
many years, and is currently the primary residence parent. [Father] has demonstrated his
abilities to parent and co-parent for many years. As demonstrated in the above-entitled
proceeding, [father] has been trying to exercise joint legal and shared physical custody
with [mother] over many years. Even when [mother] was finally located and appeared in
court on April 23, 2018, [father] agreed with the court’s suggestion that [daughter] reside
with [mother] for the remainder of the current school year.”
       The superior court’s tentative ruling stated the parents would meet for an exchange
of daughter’s summer visitation on June 18, 2018, in Spokane. The court encouraged

                                              15
mother “to seek counseling, including a psychological evaluation that could assist her in
confronting her mental health and behavior issues that have led to her relentless course of
action which conflicts with reality and facts. Mother’s behaviors are obsessive and
concerning.” The next hearing was set for July 18, 2018, when the court was to consider
ongoing orders for joint legal and physical custody. The court wrote: “However, in the
event [mother] fails to bring [daughter] to the exchange with [father] on June 18, 2018,
and upon [father’s] declaration filed with the court setting forth that he was present at the
time and place in these orders for exchange, and that [mother] did not appear with
[daughter] for the exchange, the court will order that [father] have sole legal and sole
physical custody of [daughter] with no visitation to [mother]. The court will further order
appropriate child abduction orders pursuant to Family Code [section] 3048.”
       Mother filed a response to the tentative ruling on May 23, 2018, expressing
concern regarding her daughter’s transition to visitation with father. Mother proposed a
plan providing for text messaging and voice calls between daughter and father during
daughter’s counseling sessions, prior to in-person contact. Mother stated the proposed
plan was in accordance with her discussion with daughter’s counselor. She attached as
an exhibit a letter on Lutheran Community Services Northwest letterhead signed by
someone whose name had been redacted.
       On May 30, 2018, mother and father attended the court hearing and gave sworn
testimony; the record does not include a reporter’s transcript. The court did not find
pertinent the letter from Lutheran Community Services Northwest, stating the
observations of the counselor based on information provided solely by mother was
concerning. The court issued its findings and orders, adopting the findings and orders set
forth in its tentative ruling except for the specific ruling regarding custody and visitation.
The court ordered mother to appear in person with daughter on June 18, 2018. The court
explained: “The court has discretion to interview directly a minor child in a custody and
visitation dispute. The court will also request that the court’s child custody

                                              16
recommending counselor be present and available to conduct an interview with
[daughter] and the parents, if so directed by the court.” The court also scheduled another
hearing to consider further custody and visitation orders and ordered Skype or Facetime
visits between father and daughter in the interim. The order concludes with: “Further the
parents were admonished and so advised, that if [mother] does not appear in person with
[daughter] on June 18, 2018[,] at 8:30 a.m., the court will have no alternative but to issue
an order that [father] have sole legal and sole physical custody with no visitation to
[mother] pending further court order.”
       On June 15, 2018, the custody counselor submitted a memorandum to the superior
court to provide an update regarding the order for daughter to have Skype or Facetime
visits with father during father’s counseling sessions. The counselor explained, in
pertinent part: “On June 1, 2018, the father informed me that the next counseling session
was set for June 6, 2018 . . . . I called [mother’s] attorney . . . , who informed me that she
will be in contact with the mother about the counseling session. She gave me a text
message number for the mother asking I provide the mother’s text number only to the
counselor and not the father. I called the counselor directly with the confidential
information.
       “On June 6 and 7, 2018, [father’s] counselor . . . left me detailed voice mail
messages indicating the number I had provided was incorrect and that the father had the
correct number, reportedly a phone number the mother has used for years as a business
number. The counselor had called the mother’s number and the father confirmed the
voice message was the mother’s voice. There was no answer to the attempted contacts to
the mother . . . that day. At about 4:30 p[.]m[.], the mother reportedly responded by
sending 12 steam-snorting emoji’s. The counselor sent back to the mother the text
message, ‘Hello.’ The mother reportedly responded by texting back, ‘NO!’.
       “On June 13, 2018, the second counseling session for which [daughter] was to be
present by Skype . . . , the counselor attempted to communicate with the mother. The

                                             17
mother did not answer. At 2:57 p[.]m[.] that day the counselor was called by Spokane
Washington Sheriff’s Deputy Hall, stating there is a restraining order in effect protecting
the mother and restraining the father. The counselor explained to the Deputy that he was
following a current court order to facilitate Skype visits between the father and the child.
Reportedly, the Deputy sounded frustrated.”
       On June 18, 2018, mother and daughter failed to appear for the court hearing. The
superior court noted it had received the custody counselor’s June 15, 2018,
memorandum, and that the custody counselor filed a further memorandum on June 18,
2018, attaching an e-mail received from mother.6 The superior court attached to its order
two orders issued by the Spokane court ordering the dismissal of the action there pending
between mother and father, and modifying the protection order to remove daughter as a
protected party.
       In its order, the superior court explained it “had anticipated that the court’s child
custody recommending counselor would be available to interview [daughter], and the
court would also have the opportunity.” It noted its authority to consider the intentional
frustration by one parent of the other parent’s custodial access: “In particular, where one
parent’s intentional frustration is focused on degrading the child’s relationship with the
other parent. The conduct in this case has played out over a period of time. Mother has
sabotaged father’s relationship with his daughter and continues to confound agencies and
others with whom she has contact as to her maladaptive perspectives.”
       The order states: “More concerning, the mother has actively engaged in behaviors
and a set of strategies to undermine and interfere with [daughter’s] relationship with her
father. This is parental alienation which constitutes emotional abuse of [daughter].
Mother has bad-mouthed [father] to [daughter], and limited contact and done everything



6      The custody counselor’s June 18, 2018, memorandum was not included in the
record, nor was mother’s e-mail attached to that memorandum.

                                             18
she can to erase [father] from [daughter’s] life. She forbids pictures of [father] and only
refers to [father] in the most [menacing] and hostile manner. Mother is forcing
[daughter] to reject her father, creating the impression that [father] is dangerous to
[daughter], forcing [daughter] to choose and limiting [daughter’s] contact with other
extended family members, her half-brother . . . and her grandfather who was trying to
assist [father] in exercising his visitation in California. The message [mother] is
conveying to [daughter] is that (1) she is the only parent who loves her and that
[daughter] needs [mother] to feel good about herself, (2) that [father] is dangerous and
unavailable, and (3) that pursuing a relationship with [father] would jeopardize
[daughter’s] relationship with her mother. These are all presenting issues of
psychological maltreatment of the [daughter]. This is demonstrated in the report of what
[mother] has told her counselor in Spokane, that [mother] has allowed [daughter] to come
to her own decisions about her father, after [mother] has done everything to sabotage the
relationship and prevent [daughter] from even having any contact with her father for
years. [Daughter] is only [seven-and-one-half] years old, and has been under the
exclusive influence of her mother for this protracted period of years. This should have
been a ‘red flag’ regarding mother’s emotional abuse of [the] child.
       “When [father] was searching for [daughter], he engaged in social media activities
that were [the] basis of the protection orders issued by the Washington State Court. This
behavior is also not condoned. The conduct that [father] undertook to locate his daughter
and [mother] through social media was not appropriate and it constituted the basis for the
family protection orders issued by the Washington State Court. However, the
Washington State Court also dismissed its case where [mother] was seeking to modify
the custody and visitation orders from California, and deleted [daughter] as a protected
party in the family protection order case, finding that California continued to maintain
exclusive ongoing jurisdiction regarding custody.



                                             19
        “It was also[] recognized by the courts during the [Act] conference that this
activity was subsequent to [mother] absconding with [daughter] and failing to comply
with the court’s custody and visitation orders. This does not off-set [t]hat [mother] has
undertaken to sabotage [father’s] parent-child relationship with [daughter] and her
concerted efforts of parental alienation. [Mother] has not accurately reported the status of
early cases in [the superior court], where there were no findings regarding domestic
violence. The court has attached as exhibit C and incorporated by reference its findings
and orders of May 30, 2018[,] as [the] court had taken judicial notice of findings and
orders of other cases between the parties. Child victims of parental alienation are not
aware that they are being mistreated and often cling to the favored parent, even when that
parent’s behavior is harmful to them. It is often important for mental health professionals
to be involved in cases of parental alienation.
        “[Daughter] has the right to know and be cared for by both of her parents. It has
been argued that removal and denial of contact in the absence of neglect and abuse
constitute cruel and unusual punishment for the child. Mother is not a psychologically or
emotionally healthy parent. Pursuant to Family Code [sections] 3011, 3020, 3040 and
3041, the court has broad discretion to adjudicate custody in the best interests of the
child. Custody orders must be made to assure the child’s frequent and continuing contact
with both parents, Family Code [section] 3020. In considering the best interests of the
child, the court may consider one party’s attempts to interfere with the other party’s
regular contact with the child, pursuant to Family Code [section ]3046[, subdivision ](b).
The court so finds that it is in [daughter’s] best interest to be in the care and custody of
her father . . . .”
        The court ordered father to exercise sole legal and physical custody of daughter,
subject to supervised visitation for mother, as agreed to by father. Father enforced the
June 18, 2018, order and took physical custody of daughter on January 3, 2019. Mother
appeals.

                                              20
                                      DISCUSSION7
                                              I
                 The Superior Court Did Not Abuse Its Discretion In Denying
                           Mother’s Motion For Change Of Venue
       Mother argues the superior court’s denial of her motion for change of venue failed
to comply with two mandatory provisions of the Act: (1) the superior court failed to
disclose to the parties the substance of its conference with the Spokane court, as required
under section 3410; and (2) the superior court failed to apply the statutory factors
pertinent to the inconvenient forum analysis, as required under section 3427. She further
argues that application of the inconvenient forum factors demonstrates Washington is the
more appropriate forum and requests that we reverse the order. We disagree with mother
on all points.
                                              A
            Mother Forfeited The Section 3410 Record Requirement Argument
       A California court may communicate with a court in another state concerning a
proceeding arising under the Act, such as a child custody proceeding. (§ 3410, subd. (a).)
The court may allow the parties to participate in the communication with the other state’s
court, or, if they do not participate, the parties “must be given the opportunity to present
facts and legal arguments before a decision on jurisdiction is made.” (§ 3410, subd. (b).)
Also, “[a] record must be made of the communications between the courts discussing
matters, other than schedules, calendars, court records and similar matters, under the Act.
(§ 3410, subds. (c), (d).) The record must be ‘inscribed on a tangible medium’ or stored
in an electronic or other medium, and be retrievable in perceivable form. (§ 3410,
subd. (e).)” (In re C. T. (2002) 100 Cal.App.4th 101, 111.)




7      Mother’s request for judicial notice is granted.

                                             21
       Mother asserts the superior court erred in failing to record the substance of its
communications with the Spokane court in violation of section 3410. She believes the
error deprived her of her statutory “ ‘opportunity to fairly and fully present facts and
arguments on the jurisdictional issue before a determination [was] made.’ ” And, she
argues the error was prejudicial because, if the superior court and Spokane court failed to
discuss “the Spokane court’s finding that [father] had committed domestic violence,” a
factor pertinent to the inconvenient forum analysis, it is reasonably probable a result more
favorable to her would have been reached in the absence of the error.
       Mother is correct insofar as it appears the superior court did not make a record
regarding the substance of its communications with the Spokane court; at least, the record
contains no summary of what was discussed. But the record requirement is procedural
not jurisdictional in nature; thus, a party’s failure to object to noncompliance with the
record requirement in the trial court forfeits any arguments in that regard for purposes of
appeal. (In re A.C. (2017) 13 Cal.App.5th 661, 671-672.) That is because any defect in
reporting was correctible if timely raised in the trial court. Mother does not assert, and
the record contains no indication, that she objected to the superior court’s conclusory
statements regarding the communications with the Spokane court or that she requested a
record of those communications. Mother’s attorney was present at the hearing and
presumably had an opportunity to present argument on the issue. Mother’s argument is,
therefore, forfeited.
                                              B
                           California Is The Appropriate Forum
       Under section 3427, subdivision (a), of the Act, a California court with “exclusive,
continuing jurisdiction to make child custody determinations ‘may decline to exercise its
jurisdiction at any time if it determines it is an inconvenient forum under the
circumstances and that a court of another state is a more appropriate forum.’ ” (In re
Cristian I. (2014) 224 Cal.App.4th 1088, 1098.) In considering whether it is appropriate

                                             22
for a court of another state to exercise jurisdiction, “the court shall allow the parties to
submit information and shall consider all relevant factors, including: [¶] (1) Whether
domestic violence has occurred and is likely to continue in the future and which state
could best protect the parties and the child. [¶] (2) The length of time the child has
resided outside this state. [¶] (3) The distance between the court in this state and the
court in the state that would assume jurisdiction. [¶] (4) The degree of financial hardship
to the parties in litigating in one forum over the other. [¶] (5) Any agreement of the
parties as to which state should assume jurisdiction. [¶] (6) The nature and location of
the evidence required to resolve the pending litigation, including testimony of the child.
[¶] (7) The ability of the court of each state to decide the issue expeditiously and the
procedures necessary to present the evidence. [¶] (8) The familiarity of the court of each
state with the facts and issues in the pending litigation.” (§ 3427, subd. (b).)
       “[T]o determine whether California is an inconvenient forum, the trial court must
consider and weigh all of the factors enumerated in section 3427, subdivision (b),
relevant to the case before it. [Citation.] The court has broad discretion with respect to
weighing the applicable factors and determining the appropriate weight to accord to each.
However, the court cannot ignore any relevant circumstance enumerated in section 3427,
subdivision (b); rather, the trial judge must recognize and apply each applicable statutory
factor.” (Brewer v. Carter (2018) 218 Cal.App.4th 1312, 1320.)
       Mother argues the “court failed to engage in any section 3427 analysis.” In her
view, “[p]roper consideration and weighing of the relevant statutory factors under
section 3427[, subdivision ](b)[,] establishes by substantial evidence that the Spokane
court is a more appropriate forum to litigate this custody matter.” We disagree.
       “Under the doctrine of ‘implied findings,’ if the record is silent, we must presume
the trial court fully discharged its duty to consider all of the relevant statutory factors and
made all of the factual findings necessary to support its decision for which there is
substantial evidence. [Citations.] Where the record reflects what the court actually did,

                                              23
however, these presumptions do not apply. [Citation.] [¶] ‘[And of] course, each
implied finding must be supported by substantial evidence.’ [Citation.] ‘[The] basis for
application of the substantial evidence rule is the theory that the trier of fact is in the best
position to determine the value and weight to be attributed to evidence. [Citation.] The
rule thus operates only where it can be presumed that the court has performed its function
of weighing the evidence. If analysis of the record suggests the contrary, the rule should
not be invoked.’ ” (Brewer v. Carter, supra, 218 Cal.App.4th at p. 1320.)
       Mother argues the implied findings doctrine cannot “be relied upon to affirm the
court’s jurisdictional order in the complete absence of any evidence the trial court carried
out its mandatory statutory duty.” She appears to argue that, when the record is silent as
to whether the trial judge weighed the evidence, as here, no presumption of correctness
applies. She is mistaken. As Brewer makes clear, when the record is silent, the
presumption applies. (Brewer v. Carter, supra, 218 Cal.App.4th at p. 1320.) Kemp
Brothers Construction, upon which mother relies, does not provide otherwise. (Kemp
Brothers Construction v. Titan Electric Corp. (2007) 146 Cal.App.4th 1474.) In that
case, the appellate court said that, “[w]here the record demonstrates the trial judge did not
weigh the evidence, the presumption of correctness is overcome.” (Id. at p. 1477.) The
court cited Lafayette Morehouse, Inc. v. Chronicle Publishing Co. (1995) 39 Cal.App.4th
1379, 1384 for: “ ‘When the record clearly demonstrates what the trial court did, we will
not presume it did something different.’ ” (Kemp Brothers Construction, at p. 1477.)
Kemp Brothers Construction thus does not support mother’s argument.
       We presume the superior court discharged its duty and consider whether the court
abused its discretion in denying the motion. (In re Marriage of Nurie (2009) 176
Cal.App.4th 478, 513 [§ 3427 determination subject to abuse of discretion review].) We
conclude it did not.
       Mother argues the first factor -- whether domestic violence has occurred and is
likely to continue in the future and which state could best protect the parties and the child

                                               24
-- weighed in favor of Washington because the protection order established domestic
violence had occurred, and “Washington is far better positioned to enforce the protective
order and otherwise provide for the protection” of mother and daughter because the
superior court has “ma[de] clear that it doesn’t believe that [father] has ever committed
domestic violence.”
       We agree with mother that the Spokane court’s protection order must be given full
faith and credit. Congress promulgated a statute providing, in pertinent part, “[a]ny
protection order” issued by one state, if consistent with the statute’s jurisdiction and due
process requirements, “shall be accorded full faith and credit by the court of another
[s]tate . . . as if it were the order of the enforcing [s]tate.” (18 U.S.C., § 2265, subd. (a).)
The jurisdiction and due process requirements are: (1) the issuing state must have
personal and subject matter jurisdiction under the laws of that state; and (2) the party
against whom the order is sought must have reasonable notice and an opportunity to be
heard to protect his or her due process rights. (18 U.S.C., § 2265, subd. (b).)
       The Spokane court’s protection order met the jurisdiction and due process
requirements for full faith and credit. Father did not and does not argue otherwise.
Father attended the hearing in the Spokane court and was given an opportunity to present
his case. The protection order further states, “[t]he court ha[d] jurisdiction over the
parties, the minors, and the subject matter” and father “had reasonable notice and an
opportunity to be heard.”
       Although we agree with mother that the protection order must be given full faith
and credit, we do not find her argument that the factor weighed in favor of Washington
persuasive. We instead view the factor as neutral. There is no evidence in the record
(other than mother’s unsubstantiated assertions) that the superior court or California law
enforcement would fail to enforce the Spokane court’s protection order, if father violated
it, or would fail to protect mother or daughter if domestic violence occurred. Indeed, the



                                               25
superior court previously issued two restraining orders in favor of mother and father was
previously charged with and pled guilty to violating one of those orders.
       Amicus curiae the Family Violence Appellate Project argues “the Siskiyou Court
gave no weight at all to David’s domestic violence against Jessica, nor to the related
factors of whether that violence was likely to continue and which state could best protect
the parties and the child, because the Siskiyou Court summarily and erroneously decided
that no abuse had ever occurred,” citing the superior court’s June 18, 2018, order. It
further asserts we “should reverse and remand with instructions that the Siskiyou Court
undertake the proper analysis, and give due weight to the prior findings of abuse both in
California and in Washington, in order to protect Jessica and the child and to promote the
important public policies behind California’s legislation protecting domestic violence
survivors and their children who have also been impacted by abuse.”
       First, as we explained ante, the presumption of correctness applies to the superior
court’s ruling. The June 18, 2018, order was issued after the superior court denied the
motion for change of venue and does not assist in our abuse of discretion review.
Second, there have been no “prior findings of abuse” in California. In 2013, after an
evidentiary hearing, the superior court found mother had presented insufficient evidence
to make a finding that domestic violence had occurred. It does not appear that mother
thereafter raised any domestic violence allegations in the superior court, apart from
providing the Spokane court’s protection order. We thus find no merit in the amicus
curiae’s argument.
       While, as mother appropriately points out, the second factor -- the length of time
daughter had resided outside of California -- weighed in favor of Washington, we note
that, at the time of the hearing, daughter had lived in California for approximately four to
five years and in Washington for approximately two to three years. This case is not,
therefore, like Clark, upon which mother relies. In Clark, Oregon was determined to be
the appropriate forum where, among other things, the child whose custody was in

                                             26
question spent one-and-one-half years in California before briefly moving to Arkansas
and then living in Oregon for five years (Clark v. Superior Court (1977) 73 Cal.App.3d
298, 302, 308-309.) Clark is further distinguishable because the appellate court relied on
a guiding principle espoused by our Supreme Court “ ‘that ordinarily the California court
should exercise its discretion to issue a stay of the proceedings in this state to permit a
final adjudication in the state of the parent entitled to custody under existing decrees.’ ”
(Id. at p. 310, quoting Ferreira v. Ferreira (1973) 9 Cal.3d 824, 842.) In Clark, the
parent entitled to custody under the existing decree was the mother, who lived in Oregon.
(Clark, at pp. 302-303.) Here, in contrast, at the time of the hearing, father was entitled
to custody under the December 2015 order (the temporary emergency order of the
Spokane court notwithstanding) and he was living in California.
       We conclude the third, fourth, and fifth factors did not weigh in either state’s
favor. The parties do not have an agreement as to which state should assume jurisdiction.
(§ 3427, subd. (b)(5).) Further, the distance between the states is significant and would
render a financial hardship on the party in the state that does not have jurisdiction.
(§ 3427, subd. (b)(3), (4).) Mother argues she is financially unable to litigate the matter
in California, referring us to the declaration she filed in the Spokane court on April 17,
2018, which was later filed in the superior court on April 24, 2018. This argument was
not before the superior court when the motion for change of venue was denied on
April 11, 2018. We further note that section 3430, subdivision (d), provides: “If a party
to a child custody proceeding who is outside this state is directed to appear under
subdivision (b) or desires to appear personally before the court with or without the child,
the court may require another party to pay reasonable and necessary travel and other
expenses of the party so appearing and of the child.”
       As to the sixth factor -- the nature and location of the evidence required to resolve
the custody dispute -- mother argues the majority of the evidence relating to daughter’s
best interests, “including her school and medical records, and her mental health and

                                              27
community support system, are located in Washington.” She further asserts “the
evidence of [father’s] repeated stalking and harassment is located in Washington and the
Spokane court and Spokane County Sheriff are familiar with the underlying facts.” We
disagree that this factor weighed in favor of Washington; we view the factor as neutral.
Mother fails to mention there was also evidence pertinent to the custody dispute in
California, such as daughter’s ties to extended family members, including her half brother
and grandfather. Additionally, the superior court had access to the pertinent evidence and
witnesses in Washington, as provided by statute.
       The Act, adopted in both states (§ 3400 et seq.; Revised Code of Wash.,
§ 26.27.011 et seq.), provides the means of mitigating the inconvenience to witnesses and
parties living outside the forum state. A court may direct that evidence be taken by
deposition outside the forum state (§ 3411, subd. (a)) and may permit an out-of-state
resident to be deposed or to testify by telephone, audiovisual means, or other electronic
means before a designated court or at another location in the other state. (§ 3411,
subd. (b).) Also, a California court can request that the other court hold an evidentiary
hearing, order a person to produce or give evidence, order that an evaluation be made
with respect to the custody of a child, and forward a certified copy of the transcript of the
hearing, the evidence otherwise presented, and any evaluation prepared in compliance
with the request. (§ 3412, subd. (a).)
       A California court may further appoint an investigator to examine the health,
safety, welfare, and best interests of the child. (§ 3110 et seq.; Cal. Rules of Court, rule
5.220.) Where, as here, one party resides in another jurisdiction, the investigator may
cooperate with professionals in the other jurisdiction for assistance in gathering
information (Cal. Rules of Court, rule 5.220(f)) and every court is required to develop
procedures for expeditious and cost-effective cross-examination of evaluators, including
videoconferences, telephone conferences, audio or video examination and scheduling of



                                             28
appearances (Cal. Rules of Court, rule 5.220(i)). Further, the cost of the investigator can
be allocated between the parties. (§ 3112; Cal. Rules of Court, rule 5.220(d)(1)(D).)
         The seventh factor did not weigh in favor of either state. Each court has the ability
to decide the issue expeditiously and has procedures necessary to present evidence.
Mother provides no argument to the contrary.
         The eighth factor -- the familiarity of the court of each state with the facts and
issues in the pending litigation -- weighed heavily in favor of California. The superior
court was certainly more familiar with the facts and issues in the child custody dispute
given that the court had presided over the matter since 2013 and had issued several
orders. Moreover, the pertinent question before either court was whether to enforce,
vacate, or modify the superior court’s December 2015 order. The superior court was in
the best position to make that determination. That daughter “established a new life in
Spokane” and the “most recent instances of domestic violence ha[d] occurred and been
litigated in Washington,” as mother asserts, does not change the superior court’s
familiarity with the facts and issues pertaining to the child custody dispute.
         After weighing the pertinent factors, we conclude the superior court did not abuse
its discretion in denying mother’s motion for change of venue based on inconvenient
forum.
                                                II
     The Superior Court Did Not Abuse Its Discretion By Granting Father’s Petition
         “The standard of appellate review of custody and visitation orders is the
deferential abuse of discretion test. [Citation.] The precise measure is whether the trial
court could have reasonably concluded that the order in question advanced the ‘best
interest’ of the child. We are required to uphold the ruling if it is correct on any basis,
regardless of whether such basis was actually invoked.” (In re Marriage of Burgess
(1996) 13 Cal.4th 25, 32.)



                                               29
       Mother argues the superior court’s June 2018 child custody order must be vacated
and the matter remanded because the superior court: (1) impermissibly retaliated against
her to punitively deny her custody of daughter by relying on section 3430,
subdivision (b); (2) erred in failing to apply the section 3044 presumption against
awarding sole or joint custody to a parent who has committed domestic violence;
(3) failed to make the necessary findings under section 3044, subdivision (b), that the
presumption was rebutted (which father failed to prove)8; and (4) erred in relying on
mother’s purported “ ‘interference’ ” with father’s parental relationship. We find no
merit in these arguments.
       We begin with mother’s section 3044 arguments. Section 3044, subdivision (a),
provides: “Upon a finding by the court that a party seeking custody of a child has
perpetrated domestic violence within the previous five years against the other party
seeking custody of the child, or against the child or the child’s siblings . . . there is a
rebuttable presumption that an award of sole or joint physical or legal custody of a child
to a person who has perpetrated domestic violence is detrimental to the best interest of
the child, pursuant to Sections 3011 and 3020. This presumption may only be rebutted
by a preponderance of the evidence.” Section 3044, subdivision (b), provides that, to
overcome the presumption in section 3044, subdivision (a), the trial court shall make
specific findings.




8       In the subheading, mother also states “the findings the court did make rely on the
court’s unsupported, sua sponte diagnosis that [mother] suffers from a discredited
psychological condition.” (Capitalization omitted.) Mother did not develop the
statement into an argument in the body of her brief. We, thus, do not consider the
statement to be an argument. (Badie v. Bank of America (1998) 67 Cal.App.4th 779, 784-
785 [failure to support a point with argument and authority will result in issue being
deemed forfeited]; Nwosu v. Uba (2004) 122 Cal.App.4th 1229, 1246 [failure to support
argument with necessary citations to the record will result in argument being deemed
forfeited].)

                                               30
       Mother did not argue in the superior court that the presumption under section 3044
applied, and she does not argue otherwise on appeal. Indeed, mother did not raise
section 3044 in her response to the superior court’s May 8, 2018, tentative ruling. By
failing to raise section 3044, neither the superior court nor father were on notice that
mother was relying on the presumption. “It is a firmly entrenched principle of appellate
practice that litigants must adhere to the theory on which a case was tried.” (Brown v.
Boren (1999) 74 Cal.App.4th 1303, 1316.) To permit a belated change in strategy would
be unfair to father, who perhaps would have presented additional evidence to rebut the
presumption and made additional legal arguments. (See In re Marriage of Broderick
(1989) 209 Cal.App.3d 489, 501 [permitting a party to adopt a new and different theory
on appeal is unfair to the trial court, and “ ‘manifestly unjust to the opposing litigant’ ”].)
Because mother failed to raise the issue of the domestic violence presumption under
section 3044 below, she forfeited the argument. (Kevin R. v. Superior Court (2010) 191
Cal.App.4th 676, 686; In re Marriage of Hinman (1997) 55 Cal.App.4th 988, 1002.)
       Anticipating our conclusion, mother argues she did not forfeit the argument
because: (1) section 3044, subdivision (g), provides that, when a custody order is sought
and an allegation of domestic violence has been made, the trial court must determine
whether section 3044 applies;9 and (2) section 3044, subdivision (h), provides the court
shall inform the parties of the existence of this section.
       The problem with mother’s reliance on section 3044, subdivision (g), is that the
subdivision was added to section 3044 in September 2018 and effective January 1, 2019.
(Stats. 2018, ch. 941, § 3 (Assem. Bill No. 2044).) The custody order at issue in this
appeal was, however, entered on June 18, 2018. The statutory provision, therefore, is not




9     Mother’s appellate opening brief quotes the language from section 3044,
subdivision (g), but does not identify the pertinent statutory provision.

                                              31
pertinent to our analysis because it was not in effect when the superior court issued its
ruling.
          Section 3044, subdivision (h), also does not assist mother. That provision states:
“In a custody or restraining order proceeding in which a party has alleged that the other
party has perpetrated domestic violence in accordance with the terms of this section, the
court shall inform the parties of the existence of this section and shall give them a copy of
this section prior to custody mediation in the case.” (§ 3044, subd. (h).) The provision
was intended “to ensure that parties in custody mediations be informed about and
provided a copy of section 3044.” (Sabbah v. Sabbah (2007) 151 Cal.App.4th 818, 825
[analyzing the provision when it was located in § 3044, subd. (f), before it was
renumbered].) Thus, the provision “requires a court in ‘any custody or restraining order
proceeding’ involving domestic violence accusations to provide the statutory notice to the
parties before they enter into custody mediation.” (Sabbah, at p. 825.) We find no
mention of custody mediation pertaining to the challenged order. Moreover, mother was
aware of section 3044 well in advance of 2018 because the superior court considered her
request to apply the presumption in 2013. Thus, mother cannot show prejudice by any
purported lack of notice. We do not find mother’s discussion of provisions under the
Indian Child Welfare Act10 pertinent to the analysis.
          Ellis does not assist mother either. (Ellis v. Lyons (2016) 2 Cal.App.5th 404.) In
that case, the mother maintained in the trial court and on appeal that the Massachusetts
court’s entry of the protective order against the father meant section 3044 had to govern
the court’s determination of her request to modify the existing custody order for the
minor. (Ellis, at p. 415.) The same is not true here.




10        Title 25 United States Code section 1902 et. seq.

                                               32
       Amicus curiae argues section 3011, subdivision (e)(1),11 “provides that where
allegations concerning abuse by one parent against another have been brought to the
attention of a court in a custody matter, if the court awards either sole or joint custody to
the allegedly abusive parent, it ‘shall’ state its reasons in writing or on the record.” This
provision, it argues, required the superior court to specifically mention and discuss each
of the seven section 3044 factors, as discussed in Jaime G. (Citing Jaime G. v. H.L.
(2018) 25 Cal.App.5th 794, 805.) That requirement, however, applies only when a trial
court has found the section 3044 presumption applies and the accused abuser has rebutted
the presumption. (Jaime G., at p. 805.) Here, the superior court was not required to
consider section 3044 in the absence of mother raising it.
       We next consider mother’s argument that the superior court impermissibly
retaliated against her by presumably relying on section 3430, subdivision (b), to
punitively deny her custody of daughter. That provision states: “If a party to a child
custody proceeding whose presence is desired by the court is outside this state, the court
may order that a notice given pursuant to Section 3408 include a statement directing the
party to appear in person with or without the child and informing the party that failure to
appear may result in a decision adverse to the party.” (§ 3430, subd. (b).) Mother asserts
the statute should not be applied punitively and evidence that the superior court did so
includes the superior court’s failure to comply with section 3044 and its reliance on
mother’s relocation to Washington for its conclusion that mother frustrated father’s
attempts to coparent and sought to alienate daughter from father. We do not agree that
the superior court acted punitively.




11    Subdivision (e) was renumbered as subdivision (a)(5)(A), effective January 1,
2020. (Stats. 2019, ch. 551, § 1 (Sen. Bill. No. 495).)

                                              33
       It is clear from the history in this matter that the reason the superior court ordered
sole legal and physical custody to father was because mother refused to let daughter have
a relationship with father and not because mother relocated to Washington.
       In its December 2015 order, in which father was also awarded sole legal and
physical custody of daughter, the superior court noted mother had declined to perform in
accordance with custody orders going back to 2014 and the court had been issuing
interim orders to gain her compliance. The court explained it had considered that mother
“intentionally frustrates [father’s] custodial access which degrades the [daughter’s]
relationship with him.” There is no indication the superior court knew mother had moved
to Washington when it issued the December 2015 order.12 The same judge who issued
the December 2015 order issued the June 2018 order. Also, in the May 2018 tentative
ruling, filed after the superior court learned mother had moved to Washington, the court
stated it would “consider ongoing orders for joint legal and joint physical custody and
consideration of [daughter] being with her mother as primary residence during the school
year and her father primary residence during the summer.” In its May 30, 2018, order,
the superior court further indicated its intent “that the current orders for shared custody
and primary residence during [the] school year with mother could remain in effect if there
is the frequent and regular timeshare with father, which would be primarily holidays and
summer given the distance between the parent’s homes.”
       We conclude there is no basis for mother’s assumption that the court used
mother’s relocation as the basis for finding she was alienating daughter from father; the
basis for the finding was mother’s affirmative actions in keeping daughter from father.
Further, inasmuch as the superior court was not required to consider section 3044 in the



12      In her December 2, 2015, declaration, mother declared others advised her “the
safest thing to do for my family is [to] relocate out of the area” and “I have done and will
continue to do all these things.” (Italics added.)

                                             34
absence of mother raising the argument, as explained ante, the failure to apply the section
is not evidence that the court acted punitively either.
       Amicus curiae argues the superior court threatened mother in its May 2018 order
that it would grant sole legal and physical custody to father if she did not appear at the
June 2018 hearing and “made good on this threat” in its June 2018 order. Thus, in its
view, “[t]he award of custody was in fact used as a means of punishing a parent who
violated a court order” because “[t]he sole factor that [the] Siskiyou Court ordered would
trigger an award of sole custody to [father] was whether [mother] appeared for the June
2018 hearing with the parties’ minor child.” Amicus curiae further argues the superior
court failed to consider the mandatory factors in sections 3011 and 3020 related to
domestic violence.
       We do not read the superior court’s orders as narrowly as amicus curiae does.
Specifically, we do not read the court’s admonition to indicate that mother’s failure to
appear at the hearing would be the sole deciding factor in granting father’s request to
enforce the December 2015 order. Instead, it is clear from the multitude of orders and the
discussion therein that the superior court believed it was in daughter’s best interest for the
parents to have joint physical and legal custody of daughter if possible but, in the event
mother refused to allow for joint custody (as she had in the past), the superior court
believed daughter’s best interests were served by granting sole custody to father, as
explained in the June 2018 order.
       We also disagree with amicus curiae’s assertion that the superior court failed to
consider the “domestic violence” factors in sections 3011 and 3020. As amicus curiae
accurately states, the superior court had to consider, under section 3011, then
subdivision (b), any history of abuse by one parent against the other parent, and the
state’s public policy as stated in section 3020, subdivision (a), “that the perpetration of . .
. domestic violence in a household where a child resides is detrimental to the child.”
There was, however, no finding that any domestic violence had occurred in a household

                                              35
where daughter resided. And, as to the history of abuse, the superior court discussed the
Spokane court’s protection order in its May 2018 order, explaining it was issued “due to
behaviors and actions [father] took in trying to locate [mother], including Facebook
postings,” and took judicial notice of the prior proceedings involving allegations of abuse
in the superior court, which the court explained did not contain findings of domestic
violence. Mother does not challenge the superior court’s findings with respect to the
basis for the Spokane court’s protection order for lack of substantial evidence. The
superior court also discussed the Spokane court’s protection order in the June 2018 order,
explaining father “engaged in social media activities that were [the] basis of the
protection orders issued by the Washington State Court” and that such actions were not
condoned. The superior court thus considered the history of abuse as required by
section 3011.
       Finally, mother argues the superior court erred in finding mother’s interference
with father’s parental relationship with daughter supported the custody determination
because: (1) section 3046, subdivision (b), upon which the superior court relied, does not
apply; (2) the cases upon which the superior court relied are inapplicable in the domestic
violence context; and (3) the superior court’s finding that mother’s interference with
father’s relationship with daughter constituted “parental alienation which constitutes
emotional abuse” of daughter is unsupported in the absence of expert testimony and
having interviewed daughter, and the theory of parental alienation does not have strong
empirical support and has been widely criticized.
       Considering mother’s second argument first, we note the superior court cited three
cases for the proposition that “the trial court may consider the intentional frustration of
the parent-child relationship when determining custody and visitation orders, including
move-away orders” -- In re Marriage of Ciganovich (1976) 61 Cal.App.3d 289, In re
Marriage of Burgess, supra, 13 Cal.4th at page 25, and In re Marriage of LaMusga
(2004) 32 Cal.4th 1072. Mother asserts these cases have no application in this matter

                                             36
because the cases “address whether a court may consider the good- or bad-faith motives
behind the relocations of a custodial parent, in the absence of any allegations of abuse.”
She relies on a footnote in In re Marriage of LaMusga following the statement that,
“[e]ven if the custodial parent has legitimate reasons for the proposed change in the
child’s residence and is not acting simply to frustrate the noncustodial parent’s contact
with the child, the court still may consider whether one reason for the move is to lessen
the child’s contact with the noncustodial parent and whether that indicates, when
considered in light of all the relevant factors, that a change in custody would be in the
child’s best interests.” (In re Marriage of LaMusga, at p. 1100.) The footnote states:
“We have no occasion in this case to consider circumstances in which a reason for a
proposed move is to minimize contact with a noncustodial parent who has engaged in a
pattern of abuse of the custodial parent or the children or who has a substance abuse
problem.” (Id. at p. 1100, fn. 5.)
       We read the footnote to suggest that, if a parent’s reason for relocation is to limit
the other parent’s contact with the child, then the determination of whether a change in
custody is in the best interests of the child may be affected by whether the other parent
has engaged in domestic violence. In other words, domestic violence may be a factor to
consider in the best-interests-of-the-child analysis in move-away cases. (See F.T. v. L.J.
(2011) 194 Cal.App.4th 1, 28 [in a move-away case, if the parent rebuts the § 3044
presumption, then the court must still consider the domestic violence “together with all of
the LaMusga and other relevant factors” in determining the child’s best interests].)
       This footnote does not impact the general proposition for which the superior court
cited the cases, i.e., that a court may consider a parent’s intentional frustration of the
child’s relationship with the other parent in determining custody. That proposition is
sound. (§ 3040, subd. (a)(1) [“In making an order granting custody to either parent, the
court shall consider, among other factors, which parent is more likely to allow the child
frequent and continuing contact with the noncustodial parent, consistent with Sections

                                              37
3011 and 3020”]; Burchard v. Garay (1986) 42 Cal.3d 531, 540, fn. 11 [“ ‘Conduct by a
custodial parent designed to frustrate visitation and communication may be grounds for
changing custody’ ”].) We thus find no abuse of discretion.
       We also conclude that mother’s first argument is not dispositive. Mother argues
the superior court erred in relying on section 3046, subdivision (b), because the provision
has no application in this matter. Section 3046 pertains to a party’s absence or relocation
from the family residence as a custody or visitation factor. In its June 2018 order, the
superior court wrote: “In considering the best interests of the child, the court may
consider one party’s attempts to interfere with the other party’s regular contact with the
child, pursuant to Family Code [section ]3046[, subdivision ](b).” Even if section 3046,
subdivision (b), did not apply, the proposition stated by the court is supported by law, as
explained in our analysis of the preceding argument. We thus conclude the superior court
did not abuse its discretion.
       Finally, mother argues the superior court’s finding that her interference with
father’s and daughter’s relationship constituted emotional abuse of daughter was
unsupported because: (1) the court did not interview the child or take expert testimony
prior to issuing its ruling; and (2) the superior court relied on “the dubious theory of
‘parental alienation.’ ” Mother fails to cite any authority requiring a trial court to hear
expert testimony and interview the child whose custody is in dispute before making
findings as to emotional abuse, and we are aware of no such authority. Mother is correct
that neither the superior court nor the custody counselor was able to interview daughter
prior to issuance of the June 2018 order. But that was not for lack of trying. As
explained in the June 2018 order, the court ordered mother to produce daughter at the
June hearing with the anticipation that the custody counselor and the court would have
the opportunity to interview daughter. Mother failed to produce daughter at the hearing
and now seeks to benefit from her own wrongdoing. Mother does not challenge any of
the factual findings made in support of the superior court’s conclusion of emotional

                                              38
abuse, nor does she argue that the facts do not support the superior court’s conclusion.
We thus see no basis for finding the superior court abused its discretion.
       We do not address mother’s argument that the theory of parental alienation “does
not have strong empirical support and has been widely criticized when used in cases
involving allegations of domestic violence.” Mother’s sole authority cited for this one
sentence proposition is a research article identified in a footnote, a copy of which was not
provided to this Court on appeal.
       In the absence of evidence showing the superior court’s decision did not advance
the best interests of the child or was influenced by an erroneous understanding of
applicable law or an unawareness of the full scope of its discretion, mother failed to carry
her burden of showing the superior court abused its discretion. (F.T. v. L.J., supra, 194
Cal.App.4th at pp. 15-16.)
                                      DISPOSITION
       The orders are affirmed. The parties shall bear their own costs on appeal. (Cal.
Rules of Court, rule 8.278(a)(5).)



                                                 /s/
                                                 Robie, J.



I concur:



/s/
Mauro, J.




                                            39
RAYE, P. J.


       I concur fully in the judgment and opinion in this case and write separately only to
emphasize a point that might be lost among the flurry of arguments regarding domestic
violence made by the mother. The point is simply that the father’s purported domestic
violence is not a reason to overturn the trial court’s well-reasoned judgment in this case.
In ruling on the issue of custody and visitation, the superior court found the evidence
presented was insufficient to find that domestic violence had occurred in California and
no reason to deny him the custodial rights he sought. Oddly, though the father spent little
time in Washington, going there only in his efforts to locate the child’s mother who
refused to disclose her whereabouts to him, a Washington judge, based on the mother’s
representations, concluded the father’s conduct posed “a credible threat to the physical
safety” of her and the child. The fact that the father was the subject of a restraining order
cast him in a poor light, but the California court took the restraining order into account,
finding that a restraining order does not equate to finding of domestic violence and there
was no evidence in the record to support the mother’s claim of domestic violence.
       So this is not the story of a beleaguered mother, forced to flee with her child to
Washington to escape the brutality of an abusive husband, only to now be denied rights
of custody by an impassive court. Rather, it is the story of a mother who, according to
the trial court, “has intentionally frustrated the parent-child relationship between
[daughter] and her father,” a mother who has manifested a “personality disorder”
throughout the court proceedings. This is about a vengeful mother intent on depriving a
father of any right to participate in raising a young child who is fully deserving of a life
with both parents. The trial court’s order provides the promise of such a future.


                                                   /s/
                                                   RAYE, P. J.


                                              1